Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13, drawn to a method of verifying and identifying a device by utilizing a commission token and a bootstrapping system.
Claims 14-16, drawn to a system for commissioning and provisioning a gateway, without an identifying or verifying procedure. 
Claims 17-20, drawn to a method of automatically identifying a device by performing a series of filters of a dictionary of devices without utilizing a commission token and/or a bootstrapping system.
The inventions are distinct, each differs from the other because of the following reasons:
Inventions I, II and III, respectively, are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed since this subcombination only provide a subset of steps involved in identifying and verifying the devices or commissioning and provisioning a device. There are other ways to identify and verify the devices. Furthermore, the method in the subcombination can be used for other scenarios. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g. searching different main groups/subgroups or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include
(i) an election of an invention to be examined even though the requirement may be traversed (37 CPR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CPR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474